DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James T. Aslanis, Jr., Reg. No. 65,944 on 8/23/2022.  
  
Claims:

1. (Currently Amended) A wireless device comprising: 
 	one or more antennas; and 
 	at least one processor communicatively coupled to the one or more antennas and to a memory storing instructions that, when executed by the at least one processor, cause the wireless device to perform a method that includes: 
 	sending, to a mobile network operator (MNO) network-based server, an authentication request including one or more identifiers and/or capabilities of the wireless device; 
 	receiving, from the MNO network-based server, an eSIM selected from multiple eSIMs based on the one or more identifiers and/or capabilities of the wireless device, wherein: 
 	the multiple eSIMs are generated by the MNO network-based server responsive to a message to initiate a download order for an eSIM for the wireless device received from a backend server at least one eSIM of the multiple eSIMs supports a fifth generation (5G) wireless communication protocol, and at least one eSIM of the multiple eSIMs does not support a 5G wireless communication protocol, based on an identical eSIM identifier value and include a set of common eSIM configuration data;[,] 
 	
 	loading the eSIM into an embedded universal integrated circuit card (eUICC) of the wireless device.  

9. (Currently Amended) A mobile network operator (MNO) network-based server configured for flexible deployment of electronic subscriber identity modules (eSIMs) to a wireless device, the MNO network-based server comprising: 
 	at least one communication interface for communicating with the wireless device; and at least one processor communicatively coupled to a memory storing instructions that, when executed by the at least one processor, cause the MNO network-based server to perform a method that includes: receiving, from a backend server, a message to initiate a download order for an eSIM for the wireless device, the message including an eSIM type value indicating multiple eSIMs are to be generated for the wireless device, at least one eSIM of the multiple eSIMs supports a fifth generation (5G) wireless communication protocol, and at least one eSIM of the multiple eSIMs does not support a 5G wireless communication protocol; 
 	generating, for the wireless device, multiple eSIMs based on an identical eSIM identifier value, wherein: the multiple eSIMs each include a set of common eSIM configuration data;
 	 
 	receiving, from the wireless device, an authentication request including one or more identifiers and/or capabilities of the wireless device; sending, to the wireless device, an eSIM selected from the multiple eSIMs based on the one or more identifiers and/or capabilities of the wireless device; and 
 	discarding remaining non-selected eSIMs of multiple eSIMs generated for the wireless device.  

20. (Currently Amended) An apparatus configured for operation in a wireless device, the apparatus comprising: 
 	at least one processor communicatively coupled a memory storing instructions that, when executed by the at least one processor, cause the wireless device to perform a method that includes: 
 	sending, to a mobile network operator (MNO) network-based server, an authentication request including one or more identifiers and/or capabilities of the wireless device indicating support for a fifth generation (5G) wireless communication protocol; 
 	receiving, from the MNO network-based server, an eSIM selected from multiple eSIMs based on the one or more identifiers and/or capabilities of the wireless device, wherein: 
 	the multiple eSIMs are generated by the MNO network-based server responsive to a message to initiate a download order for an eSIM for the wireless device received from a backend server , at least one eSIM of the multiple eSIMs supports a fifth generation (5G) wireless communication protocol, and at least one eSIM of the multiple eSIMs does not support a 5G wireless communication protocol, based on an identical eSIM identifier value and include a set of common eSIM configuration data
 	; and 
 	loading the eSIM into an embedded universal integrated circuit card (eUICC) of the wireless device.
  
Allowable Subject Matter

2.	Claims 1-5, 7-13, 15-16, 18-21, and 23-34 are allowed.
 
3.	The following is an examiner’s reason for allowance:

 	Regarding claim 1, the prior art of record SGP22 (“RSP Technical Specification”, Version 2.2, GSM Association, pub. date 9-1-2017) discloses a wireless device  comprising: 
one or more antennas; and 
at least one  processor communicatively coupled to the one or more antennas and to a memory storing instructions that, when executed by the at least one processor, 
cause the wireless device to perform a method that includes: 
sending, to a mobile network operator (MNO) network-based server, an authentication request including one or more identifiers and/or capabilities of the wireless device; 
receiving, from the MNO network-based server, a profile selected from multiple profiles based on the one or more identifiers and/or capabilities of the wireless device, 
wherein the multiple profiles are generated by the MNO network-based server based on a profile identifier value; and 
 	loading the profile into an embedded universal integrated circuit card (eUICC) of the wireless device.  
	The prior art of record Yoon et al. (US 2019/0075453 A1) discloses having an identical profile identifier value.
	The prior art of record Seifert (EP 3277003A1, pub. date 1-31-2018) discloses a profile that represent an eSIM.
	However, neither SGP22, Yoon et al., nor Seifert teaches or suggests or made obvious the multiple eSIMs are generated by the MNO network-based server responsive to a message to initiate a download order for an eSIM for the wireless device received from a backend server before the authentication request from the wireless device, the message including an eSIM type value indicating multiple eSIMs are to be generated for the wireless device, at least one eSIM of the multiple eSIMs supports a fifth generation (5G) wireless communication protocol, and at least one eSIM of the multiple eSIMs does not support a 5G wireless communication protocol, based on an identical eSIM identifier value and include a set of common eSIM configuration data.

 Regarding claim 9, the prior art of record SGP22 (“RSP Technical Specification”, Version 2.2, GSM Association, pub. date 9-1-2017) discloses SGP22 teaches a mobile network operator (MNO) network-based server configured for flexible deployment of profiles to a wireless device, the MNO network-based server  comprising: 
at least one communication interface for communicating with the wireless device; and 
at least one processor communicatively coupled to a memory storing instructions that, 
when executed by the at least one processor, cause the MNO network-based server to perform a method that includes: 
receiving, from a backend server, a message to initiate a download order for a profile for a wireless device; 
generating, for the wireless device, multiple profiles based on a profile identifier value, 
wherein the multiple profiles each include a set of common profile configuration data; 
receiving, from the wireless device, an authentication request including one or more identifiers and/or capabilities of the wireless device; 
sending, to the wireless device, a profile selected from the multiple profiles based on the one or more identifiers and/or capabilities of the wireless device; and 
discarding remaining non-selected profiles of multiple profiles generated for the wireless device.  
	The prior art of record Yoon et al. (US 2019/0075453 A1) discloses Yoon teaches having an identical profile identifier value.
	The prior art of record Seifert (EP 3277003A1, pub. date 1-31-2018) discloses a profile that represent an eSIM.
	However, neither SGP22, Yoon et al., nor Seifert teaches or suggests or made obvious at least one communication interface for communicating with the wireless device; and at least one processor communicatively coupled to a memory storing instructions that, when executed by the at least one processor, cause the MNO network-based server to perform a method that includes: receiving, from a backend server, a message to initiate a download order for an eSIM for the wireless device, the message including an eSIM type value indicating multiple eSIMs are to be generated for the wireless device, at least one eSIM of the multiple eSIMs supports a fifth generation (5G) wireless communication protocol, and at least one eSIM of the multiple eSIMs does not support a 5G wireless communication protocol.

 Regarding claim 20, the prior art of record SGP22 (“RSP Technical Specification”, Version 2.2, GSM Association, pub. date 9-1-2017) discloses SGP22 teaches an apparatus configured for operation in a wireless device, the apparatus comprising: 
at least one processor communicatively coupled a memory storing instructions that, when executed by the at least one processor, cause the wireless device to perform a method that includes: 
sending, to a mobile network operator (MNO) network-based server, an authentication request including one or more identifiers and/or capabilities of the wireless device; 
receiving, from the MNO network-based server, a profile selected from multiple profiles based on the one or more identifiers and/or capabilities of the wireless device, 
wherein the multiple profiles are generated by the MNO network-based server based on a profile identifier value and include a set of common profile configuration data; and 
loading the profile into an embedded universal integrated circuit card (eUICC) of the wireless device.  
	The prior art of record Yoon et al. (US 2019/0075453 A1) discloses having an identical profile identifier value.
	The prior art of record Seifert (EP 3277003A1, pub. date 1-31-2018) discloses a profile that represent an eSIM.
	However, neither SGP22, Yoon et al., nor Seifert teaches or suggests or made obvious the multiple eSIMs are generated by the MNO network-based server responsive to a message to initiate a download order for an eSIM for the wireless device received from a backend server before the authentication request from the wireless device, the message including an eSIM type value indicating multiple eSIMs are to be generated for the wireless device, at least one eSIM of the multiple eSIMs supports a fifth generation (5G) wireless communication protocol, and at least one eSIM of the multiple eSIMs does not support a 5G wireless communication protocol, based on an identical eSIM identifier value and include a set of common eSIM configuration data.

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 9, and 20. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

                                                                                                                                                                                                     /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643